Citation Nr: 1109010	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-17 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for depression, to include as secondary to epilepsy.

2. Entitlement to service connection for diabetes mellitus, type II.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for impulse control disorder.

5. Entitlement to service connection for depression, to include as secondary to epilepsy.

6. Entitlement to service connection for a neurological condition due to traumatic brain injury.

7. Entitlement to service connection for residuals of pneumonia.

8. Entitlement to a disability rating higher than 30 percent for epilepsy.
9.  Entitlement to aid and attendance benefits for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Todd Hammond, Attorney At Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1967 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of several different rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A rating decision in July 2005 denied service connection for diabetes mellitus, PTSD, impulse control disorder, residuals of pneumonia, and a neurological condition due to traumatic brain injury and continued a 30 percent disability rating for epilepsy.  A rating decision in July 2008 declined to reopen a claim of service connection for depression secondary to epilepsy and denied aid and attendance benefits for the Veteran's spouse.

In August 2010, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.  At a pre-hearing conference, the Veteran's attorney insisted on limiting the testimony at hearing to the issues of aid and attendance benefits for the Veteran's spouse and service connection for Major Depressive Disorder; he declined to present evidence on the other issues on appeal.  The Board notes that 38 C.F.R. § 20.700, the Veteran is entitled to a hearing on his appeal; such hearing was held in August 2010, and an additional hearing has not been requested nor has good cause been shown to substantiate the need for one.  Accordingly, these issues will be adjudicated based on the evidence of record.

The issues of entitlement to service connection for recurrent muscle spasms in the hands, legs, feet, and facial muscles, to include as secondary to epilepsy, for carotid artery disease, and for sleep apnea, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities on an extraschedular basis have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The issues of entitlement to service connection for diabetes mellitus, type II, PTSD, impulse control disorder, and a neurological disability due to a traumatic brain injury, as well as entitlement to an increased rating for epilepsy, and entitlement to aid and attendance benefits for the Veteran's spouse, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed rating decision in September 2006 denied service connection for depression, to include as secondary to epilepsy.

2. Evidence received since the September 2006 rating decision was not previously considered and relates to an unestablished fact necessary to substantiate the claim of service connection for depression.

3. Depression was caused by the Veteran's service-connected epilepsy.  
4. Residuals of pneumonia are not currently shown.


CONCLUSIONS OF LAW

1. The September 2006 rating decision denying service connection for depression, to include as secondary to epilepsy, became final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence submitted since the September 2006 rating decision is new and material and the claim of service connection for depression is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2010).

3. Depression was caused by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

4. Residuals of pneumonia were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by letters, dated in October 2004, April 2005, May 2008, and February 2010.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and material evidence needed to reopen a previously denied claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in June 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, as well as post-service VA and private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA compensation examination in an effort to substantiate the claim of service connection for residuals of pneumonia and further development is not required because there is no record of pneumonia or complaints relative thereto, during service.  Further, there is no competent evidence of persistent or recurrent symptoms relative to pneumonia at any time during or after service  As the evidence does not indicate that this disability may be associated with service, a medical examination or medical opinion is not required to decide the claim under 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Standard for Reopening Claims

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 3.156(a).  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).


Previously Considered Evidence

At the time of the September 2006 rating decision, the following evidence was of record and was considered: the Veteran's service treatment records, VA treatment records from Roseburg Medical Center for August 2005 through December 2005, VA treatment records from Portland for February 1997 through March 1997, VA treatment records from Redding for May 2004, a VA examination in June 2006, and statements by the Veteran and his wife regarding his symptoms.  Service connection was denied because the VA examiner provided the opinion that the Veteran's depression was due to a personality disorder rather than to his service-connected epilepsy, and personality disorders are specifically not considered compensable under VA laws and regulations.

Newly Submitted Evidence

Since the September 2006 rating decision, the newly submitted evidence has included: the Veteran's statements regarding his history and symptoms, VA treatment records since September 2006 showing a diagnosis of Depressive Disorder, NOS, a nexus statement by his treating psychologist, copies of articles regarding the link between epilepsy and depression, and the Veteran's testimony at the August 2010 Travel Board hearing.

Analysis

The evidence submitted since the September 2006 rating decision is new, in that it was not previously of record or considered by agency decisionmakers.  It also addresses an unestablished fact necessary to substantiate the claim (a current disability) and raises a reasonable possibility of substantiating the claim of service connection.  As such, it constitutes new and material evidence, and the claim of service connection is reopened and will be addressed on the merits below.


Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability;  (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts
Major Depressive Disorder

In August 2005, the Veteran underwent psychological testing, including the Beck Depression Inventory and the Beck Anxiety Index.  His score on the Depression Inventory was 53, "Extremely Severe," and on the Anxiety Index was 30, also in the "Extremely Severe" range.  The psychologist noted that the Veteran had been extensively treated for both conditions, and was on medication for both severe depression and sleep disturbance.  The results of the most recent MMPI showed a very high F scale, which could indicate profound psychiatric disturbance or an exaggeration of clinical complaints.  As the treating provider with personal knowledge of the Veteran and his history, the psychologist felt that the elevated F-scale reflected acute disturbance rather than exaggeration of symptoms.  The psychologist also noted that the Veteran's depression and anxiety "appear to be linked to his epilepsy, and history of seizures."

An October 2005 treatment note showed the Veteran's report that his depression symptoms were "off the charts".  He said he was having dark thoughts and his mood would become increasingly dark throughout the day.  He was unable to take most antidepressants because of his seizure disorder, and said only his wife kept him from being suicidal.  On mental status evaluation, his mood was depressed and sad, his affect dysphoric and passively suicidal.  He had been having problems with his memory recently and his thought process was pessimistic and hopeless.  The psychologist noted that the Veteran's depression tested as so severe as to be alarming.  The psychologist diagnosed Seizure Disorder with Secondary Dysthymic Disorder and Generalized Anxiety Disorder, and assigned a GAF score of 48.

A statement by the Veteran's wife, submitted in March 2006, detailed some of his symptoms, including paranoia, feeling that no one liked him, feeling like a failure, expressions of despair, and suicide threats.  She said that his depression was "so great that a cloud hangs over the household" and he was difficult to live with.

On June 2006 VA examination, the Veteran reported medical conditions including epilepsy, a thyroid condition, diabetes, and hypertension, in addition to a back and hip injury in 1976.  On mental status examination, he was appropriately dressed and appeared younger than his stated age.  The examiner noted that the Veteran's presentation as a reliable reporter was somewhat questionable, based on a tendency to overstate events and experiences in his life as well as his current level of emotional functioning.  His speech was normal, his thought processes logical and coherent, and there were no signs of anxiety or delusions.  While the examiner estimated the Veteran's intellect to be in the above-average to superior range, and testing did not show any compromise of the frontal lobe, there were some indications of brain impairment in his performance on visual memory and motor skills testing.  The Veteran reported getting violent thoughts in day dreams and waking up with violent thoughts or thoughts about sex.  His major concern was that he felt angry all the time.  As part of the evaluation, the examiner administered psychological testing, the results of which he felt were of major concern, suggesting a potential for malingering and possible exaggeration of his condition.  The examiner noted that the Veteran wanted to attribute all of his emotional problems to the presence of epileptic seizures, but the literature showed that epilepsy was not a predictor of significant psychopathy, and there was no clinical evidence to attribute his emotional disorder to his seizure disorder.  The examiner concluded that "there were no indications that [the Veteran's] present life situation is connected to his seizure disorder."  Rather, the examiner felt that the Veteran's use of illegal drugs, particularly marijuana, had a greater impact on his life than his seizure disorder, and attributed his considerable emotional dysfunction to a personality disorder, not service-connected.  The examiner specifically found no connection between the Veteran's emotional dysfunction and his service-connected seizure disorder.  (The Board notes that the Veteran has filed a formal complaint against this examiner and that there is evidence to suggest formal apologies were issued to others examined by this individual.)

An October 2008 psychological evaluation showed the Veteran identified himself as "severely depressed" with "zero self-confidence."  He had expressed chronic anger with homicidal ideation, including anger over his earlier VA examination.  The provider noted that the Veteran's test results indicated chronic marginal schizoid adjustment if not actual schizophrenia, with unpredictable and nonconforming behavior, moderate to severe emotional distress, and difficulty controlling or expressing anger appropriately.  These results confirmed the Veteran's previous self-reports regarding his mental and emotional problems, including his dysphoria, agitation, anhedonia, resentment, anger, social withdrawal, feelings of insecurity, and difficulties in achieving success.  The provider noted that the test results did not add any new information to what had already been noted in psychotherapy.  The provider diagnosed Depressive Disorder, NOS, and assigned a GAF score of 55.

In October 2009, the Veteran's treating mental health provider reviewed the VA examination report from July 2006 at his request.  The provider noted that the Veteran's mental and physical health conditions were not accurately reflected in the VA examination report, and mentioned the Veteran's assertions that the examiner was very ill at the time of the examination and got the conclusions all wrong.  The provider offered the opinion that the Veteran needed another VA examination to clarify the existing diagnoses, and stated that he felt the Veteran was more likely than not Individually Unemployable for several reasons, including psychiatric issues.  The provider noted that the Veteran's current collective psychiatric problems were resulting in risky cognitions with a history of suicidal and homicidal ideations.  

In a treatment note of December 2009, the Veteran's treating mental health provider noted the Veteran's concerns about the effects of his epilepsy.  He had had to drop out of college because he could not read or learn with the threat of seizures, and the limited opportunity to learn, succeed, and advance had caused depression and ongoing anxiety issues, although his epilepsy had kept him out of Vietnam.  He reported that the seizures he had in service made him fearful of having more and losing control, and stated that he felt the majority of his emotional and performance problems in his life were due to the seizure disorder and the fear of recurring seizures.
In August 2010, the Veteran's mental health provider submitted a letter in support of his claim for increased disability rating for his epilepsy.  In the letter, the provider stated that the "correlation between his seizure disorder . . . and his depression should be apparent to anyone reviewing this case."  The provider noted that the Veteran's reading-induced seizures had severely limited his ability obtain and maintain gainful employment and his ability to attend college.  "The provider noted that reading is a normally required ability for most areas of life, including employment, relationships, and functioning in society.  Psychological testing showed that the Veteran was severely depressed and suicidal because of his seizures and resulting isolation from society, inability to maintain employment, and ongoing relationship problems.  The provider noted that the Veteran's depression had decreased his self-sufficiency and offered his opinion that "it is more likely than not that his depression is secondary and directly connected to the seizure disorder that removed him from the military."

The Veteran in September 2010 submitted a copy of a medical article discussing the prevalence of depression among individuals with epilepsy.  In it, specifically noted were the following specific causes seen in epileptics: social stigma, discrimination, vocational difficulties, restrictions in activities of daily life, abnormal processing of brain chemicals and hormones, polypharmacy, and anticonvulsant therapy.  Many of these factors have been alleged by the Veteran.

Residuals of Pneumonia

In the claim submitted in June 2004, the Veteran stated that in service he came down with pneumonia while attending AIT (advanced individual training) at Fort Gordon, Georgia.

The service treatment records show that the Veteran was treated in service for a cold at Fort Bliss, Texas in September 1967 and for an upper respiratory infection at Fort Gordon, Georgia, in February 1968.  Symptoms included head congestion and discharge; chest X-rays in February 1968 were normal.  There is no evidence that the Veteran had symptoms, treatment, or diagnosis of pneumonia or bronchitis or any other respiratory affliction in service and none was listed in the findings of the medical board at service separation in June 1972.

A "Problem List" generated by the VA Medical Center, showing the conditions for which the Veteran has been afforded treatment, noted that in March 2001, he was seen for acute upper respiratory infection.

An Agent Orange Registry examination in August 2008 noted that the Veteran's lungs were clear, with no adventitious lung sounds, and his chest expanded bilaterally.  No history, symptoms, or diagnosis of pneumonia or any residuals thereof were noted.

A March 2010 treatment record noted that the Veteran was complaining of exertional dyspnea.  He could walk a quarter mile with minimal dyspnea, in contrast to six months earlier when he was able to walk several miles without difficulty.  He reported no cough or shortness of breath at rest, but had been sleeping in a recliner for the past year due to dyspnea when lying flat.  On physical examination, the Veteran's lungs were clear to auscultation and percussion.  The provider noted that myocardial perfusion (stress test) imaging had been performed in February 2009 with abnormal results.  The provider diagnosed coronary artery disease with chest pain, nature undetermined, and carotid artery disease.

In August 2010, the Veteran filed a claim for nonservice-connected pension benefits in which he detailed all of his physical and psychological conditions, including those for which he was still seeking service connection.  The claim contained no reference to or discussion of any respiratory symptoms.

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.
Depressive Disorder, NOS

The Veteran seeks service connection for depression, which he alleges is the result of his service-connected epilepsy.  The Board notes that there is no evidence of depression or related symptoms, treatment, or diagnosis in service which would support a grant of direct service connection.

On the question of service connection on a secondary basis, to include as due to service-connected epilepsy, there is evidence in support of the Veteran's claim and evidence against his claim.  The evidence against the Veteran's claim consists of the VA examination which did not diagnose Depressive Disorder, per se, but attributed his depression-type symptoms to a personality disorder and his use of marijuana.  The evidence in favor of the Veteran's claim includes the opinion of his treating psychologist which did specifically diagnose Depressive Disorder, NOS, and attributed it to his service-connected epilepsy, the Veteran's testimony, and a medical article discussing the link between epilepsy and depression.  For the record, the Board has also considered the diagnostic criteria for epilepsy, under 38 C.F.R. § 4.124a, including the section entitled "Mental Disorders in Epilepsies."

While the VA examiner specifically diagnosed a personality disorder and discounted any depressive disorder related to the Veteran's epilepsy, the Board notes that this assessment was made based, at least in part, on the results of psychological testing.  However, the Veteran's treating mental health provider explained that such test results were capable of interpretation as due to exaggeration of symptoms or as due to profound psychiatric disturbances.  In addition, the Board notes that the treating provider also specifically discounted the VA examiner's findings.

In contrast, the Veteran's treating mental health provider has offered the opinion that the Veteran's Depressive Disorder, NOS, is the result of his service-connected epilepsy and the impact of that disability on his occupational and social functioning.  This opinion is consistent with the Veteran's own statements, testimony, and other reports of symptoms, with the article submitted regarding the correlation between depression and seizure disorders, and with the language of 38 C.F.R. § 4.124a, "Mental Disorders in Epilepsies."  Therefore, affording the Veteran the benefit-of-the-doubt, the Board finds that the Veteran's Depressive Disorder, NOS, is the result of his service-connected epilepsy.

Residuals of Pneumonia

The Veteran seeks service connection for residuals of pneumonia, which he stated he had in service.  Service treatment records do not show a diagnosis of pneumonia, although there is evidence of an upper respiratory infection in the approximate time period.  However, even assuming that pneumonia was present in service, the chief prerequisite for service connection is that the Veteran actually has a current disability at some point during the appeals process.  The evidence of record does not show pneumonia or any residuals thereof at any time during the life of the claim.  Nor has the Veteran specified the nature of the alleged residuals of pneumonia.  While there is evidence of treatment for dyspnea in March 2010, the Board notes that the Veteran's physician related this symptom to his heart condition, rather than any respiratory-related ailment.

While the Veteran has filed a claim for residuals of pneumonia, and has stated that he was diagnosed with pneumonia in service, there is no evidence to suggest that he has any specialized training, knowledge, or expertise sufficient to diagnose pneumonia or the residuals thereof.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether a Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent.).  Pneumonia and the residuals thereof are not conditions for which case law has found lay observation competent, nor are they simple medical conditions which a layperson is competent to identify, such as a broken leg or tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, and as there is no competent medical evidence to establish the existence of pneumonia or any residuals thereof at any time during the pendency of the claim, the Board does not assign the Veteran's statements regarding these conditions any evidentiary value.

As the preponderance of the evidence is against a finding that the Veteran has a current disability in relation to his claim of service connection for the residuals of pneumonia, the basic criteria for service connection have not been met.  The benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107.  


ORDER

New and material evidence has been provided on the claim of service connection for depression and the claim is reopened.  

On the merits, service connection for depression is granted.

Service connection for residuals of pneumonia is denied.


REMAND

The Board finds that all VCAA notice requirements have been met with respect to the claims remaining on appeal.  However, additional development is needed with respect to some of the issues, as set forth below.

The Veteran seeks service connection for diabetes mellitus based on herbicide exposure while stationed in the Republic of Korea.  As the Veteran did not serve in the Republic of Vietnam during the Vietnam era, the presumption of exposure to Agent Orange under 38 U.S.C.A. § 1116(f) does not apply.

Inasmuch as herbicides were only used in specific locales in Korea, the RO has attempted to ascertain if the Veteran was stationed in an area where he may have been exposed.  The Board at this time is assuming for the sake of argument, but not deciding, that the Veteran was exposed to Agent Orange during his military service along the DMZ in Korea in 1968 and 1969.  However, the inquiry does not end there.  Instead, the Board notes that there are pending regulatory changes which may apply to the Veteran's situation.  Specifically, under 38 C.F.R. § 3.307, a presumption of exposure will be added for Veterans who served in units that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  The response received from USACRUR in March 2008 notes that the Veteran's unit had a base camp located 9.6 miles from the DMZ and was tasked with collecting telephone cables along the Imjin River.  It is unclear, however, whether the Veteran's unit is therefore included in those which will be covered by the new presumption as operating "in or near the Korean DMZ."  This question must be answered on remand.

The Veteran also seeks service connection for PTSD and for an impulse control disorder, a condition which appears to be inextricably intertwined with PTSD.  A psychological evaluation in July 2004 diagnosed PTSD Residual Symptoms, "cannot diagnose formally without further assessment," and Impulse Control Disorder, Rage Reactions, Unknown Etiology, Rule Out Bipolar Disorder, Temporal Lobe Epilepsy with Violent Impulses.  In addition, the Veteran described PTSD stressors of looking for landmines that would float out of place during heavy rains, hearing 50 caliber gunfire, and working near the Korean DMZ, seeing the explosives there, and being told that if North Korea were to attack they would be in the line of fire and that the use of tactical nuclear weapons was possible.  The Board notes that the criteria for service connection of PTSD under 38 C.F.R. § 3.303(f) were recently amended to include those circumstances in which the stressor is related to fear of hostile military or terrorist activity provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  However, the Veteran has not been afforded an appropriate psychiatric or psychological examination to determine his alleged stressor events meet the new criteria, and an additional VA examination is in order.

Also on appeal is the Veteran's claim of service connection for a neurological condition due to traumatic brain injury, with the alleged injury itself being the result of the epilepsy manifested in service, for which service-connection is already in effect.  The record indicates that the Veteran was afforded a traumatic brain injury evaluation in January 2010 which satisfied the testing requirements of 38 C.F.R. § 4.124a.  However, the evaluation does not indicate what medical conditions are the bases of the evaluation performed, and there is no opinion provided in regard to a nexus between the conditions shown on testing and the Veteran's service and/or any service-connected conditions.  As such, further development is required.

Also on appeal was the issue of entitlement to aid and attendance benefits for the Veteran's spouse.  The criteria for establishing the need for aid and attendance include consideration of whether the individual, here the Veteran's spouse, is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  38 C.F.R. § 3.351(c).  At the August 2010 Travel Board hearing, the Veteran testified that his wife had both wet and dry macular degeneration and was legally blind in one eye with 20/160 or 20/170 vision in the other.  Her last vision treatment was at the Eugene Eye Clinic approximately six weeks prior for bleeding in her eyes (wet macular degeneration).  She had received injections for her eyes and her vision could not be tested until her eyes had adjusted to the shots she received and it was determined if the bleeding had stopped.  Thus, while the most recent visual acuity testing of record did not meet the requirements for awarding aid and attendance benefits, where the Veteran has testified that his wife's vision has worsened, a remand is in order to determine whether the requirements are now met.

Finally, the Veteran seeks an increased rating for epilepsy, which is currently evaluated as 30 percent disabling under Diagnostic Code 8910 (epilepsy, grand mal).  The rating criteria distinguish between major (grand mal) seizures and minor (petit mal) seizures and assign disability ratings based on frequency.  The Veteran has stated that, although the seizures he suffered in service were of the grand mal variety, he has suffered from petit mal seizures since service without realizing they may, in fact, be due to the same disability.  In addition, his wife has also described petit mal seizures in her written statements.  However, it does not appear that these statements or the possibility of a relationship between the petit mal seizures and the Veteran's service connected epilepsy were considered at the most recent VA examination of August 2009.  The Board also notes that under 38 C.F.R. § 4.124a, following the Diagnostic Codes, there is a section entitled "Mental Disorders in Epilepsies" which specifically discusses the effects of epilepsy on employability and on mental health conditions; these factors were not addressed in the VA examination of August 2009.  Thus, either another examination or an expert opinion by a physician specializing in epilepsy is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Determine, with the help of the Department of Defense and/or other applicable authority, whether the Veteran's assigned unit, the 122nd Signal Battalion, is included in those who operated in or near the Korean DMZ during the time that herbicides were applied.  All efforts to ascertain the inclusion or omission of the Veteran's unit from the applicable category should be documented for the file.

2.  Afford the Veteran an appropriate VA psychiatric or psychological examination to determine whether it is at least as likely as not that he has (or at any time during the pendency of this appeal had) an acquired psychiatric condition other than depression, to include PTSD, and, if so, whether it was incurred in or aggravated by his military service, to include the fear of hostile military or terrorist activities as described in 38 C.F.R. § 3.304(f), on an at least as likely as not (approximately 50 percent probability) basis.  The examiner should note for the record whether any or all of the stressor events identified by the Veteran are sufficient to support a diagnosis of PTSD under the DSM-IV.  

The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

3.  Either afford the Veteran an appropriate VA examination which includes all of the psychological testing required under 38 C.F.R. § 4.124a or request additional information from the provider who performed the traumatic brain injury assessment in January 2010.  The provider (whether VA examiner or provider of record) should address the following:

(a) What conditions or disabilities were the bases for the assessment made in January 2010?

(b) Are those conditions or disabilities the result of, caused, or aggravated by the Veteran's military service or any service-connected disability on a more probable than not (50 percent or greater) basis?  If not all of the causative disabilities are the result of service or service-connected disabilities, specify the disabling effects of the one(s) which are due to service or a service-connected disability.

(c) If at least one of the disabilities resulting in neurological manifestations/traumatic brain injury is due to service or a service-connected disability, please explain the impact of the resulting symptoms on the Veteran's ability to obtain and maintain gainful employment.

The provider or examiner is asked to provide a rationale for any opinion(s) provided.  A copy of the claims folder, to include the January 2010 evaluation and this remand, should be provided to the examiner for review.

4.  The RO should ask the Veteran to identify all sources of treatment or evaluation his wife has received for her vision problems, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Of particular interest are any recent vision tests performed since the August 2010 Travel Board hearing.   The RO should obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources. 

5.  Either obtain an expert opinion, or afford the Veteran an appropriate VA examination, by a physician specializing in seizure disorders, to assess the current nature and severity of the Veteran's seizure disorders.  The expert or examiner is specifically asked to address the following:

(a) The Veteran suffered grand mal seizures in service, which included contralateral movement problems and loss of consciousness.  He and his wife assert that since service he has experienced "absent spells" during which his jaw clenches shut and he does not respond when spoken to, among other symptoms.  Please indicate whether these are evidence of minor or petit mal seizures and, if so, whether they are another manifestation of the Veteran's service-connected epilepsy, related to his service-connected epilepsy, or constitute an unrelated condition.  If related to service-connected epilepsy, please indicate the frequency with which minor or petit mal seizures occur.

(b) Please address the significance of the Veteran's asserted experiences of "aura" upon reading for any length of time or when taking certain medications and the advisability, if any, of refraining from engaging in behaviors which trigger aura.  The discussion should include, to the extent possible, the effects of avoidance behavior on the Veteran's employability and on his depression symptoms.  Please review the discussion of "Mental Disorders in Epilepsies" under 38 C.F.R. § 4.124a, following the Diagnostic Codes and address any other affect on employability or mental disorders resulting from the Veteran's service-connected epilepsy.

The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file, to include service treatment records and this remand, should be provided to the expert or examiner for review.

6.  On completion of the foregoing, all of the claims should be re-adjudicated.  Re-adjudication of the claim for increased rating of epilepsy should include consideration of the factors set forth in the "Mental Disorders in Epilepsy" section, to include an economic and social survey and possible referral to the Director of Compensation and Pension services for extraschedular consideration.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


